DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 11/16/2020.                      .
2.	Claim 1 is currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
Domestic benefit has been claim with regards to the following:  
This application is a CON of 16/441,393 06/14/2019 PAT 10862555, 16/441,393 is a CON of 15/240,359 08/18/2016 PAT 10326502, 15/240,359 is a CON of 14/153,453 01/13/2014 PAT 9425873, 14/153,453 is a CON of 14/153,398 01/13/2014 PAT 9071298
14/153,398 is a CON of 12/919,282 08/25/2010 PAT 8705466 , 12/919,282 is a 371 of PCT/SE2008/051247 11/03/2008, PCT/SE2008/051247 has PRO 61/041,964 04/03/2008.
Objection to the specification
 1.	 Applicant is required to amend the disclosure to include the material incorporated by reference (that is the information stated above regarding the claim to domestic benefit).  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 	 
Oath/Declaration
1.	The applicant’s oath/declaration filed on 11/16/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statements filed on 11/16/2020  are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 11/16/2020 are acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1.	Claim 1  is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of US Patent # 10862555. Although the conflicting claims are not identical, they are not patentably distinct from each other.
  	Claim(s)  1 of US Patent # 10, 862,555 contain(s) every element of claim 1 of the instant application and thus anticipate the claims of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.

US PATENT # 10, 862, 555
17/098, 989
1. A method in an access node of conveying precoding information in a control message to a wireless device, the control message including information indicative of properties of an associated wireless data transmission between the access node and wireless device, comprising: 


determining precoding parameters to be included in said control message; and encoding control information bits in at least one precoding information field of the control message according to the determined precoding parameters based at least in part on a corresponding value in at least one payload size related field in the control message, wherein said corresponding field value is used to indicate that at least one of a first and second codeword is enabled, whereby an interpretation of said control information bits is determined based on whether one or two codewords are enabled.
1. A method in a first node of conveying precoding information in a control message (M) to a second node, the control message containing information 5that describes properties of an associated wireless data transmission (D) between the first and second nodes employing spatial multiplexing and precoding for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: - determining precoding parameters (P) to be included in said control 10message to the second node, - encoding control information bits in at least one precoding information field of the control message (M) according to the determined precoding parameters (P) by means of values in payload size related TBS fields in the control message, wherein said TBS field values are set to determine the 15interpretation of said control information bits in the precoding information field(s), and - sending said control message with said precoding information and TBS fields to the second node.


2.	Claim 1  is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of US Patent # 10, 326, 502. Although the conflicting claims are not identical, they are not patentably distinct from each other.
  	Claim(s)  1 of US Patent # 10, 326, 502 contain(s) every element of claim 1 of the instant application and thus anticipate the claims of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.

US Patent # 10, 326, 502
17/098, 989
1. A method in an access node of conveying precoding information in a control message to a wireless device, the control message including information indicative of properties of an associated wireless data transmission between the access node and the wireless device employing spatial multiplexing and precoding information for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: 

determining precoding parameters to be included in said control message to the wireless device; encoding control information bits in at least one precoding information field of the control message according to the determined precoding parameters based at least in part on values in payload size related fields in the control message, wherein said payload size related field values are used to indicate that one of a first and second codeword is enabled, or that two codewords are enabled, whereby an interpretation of said control information bits in the precoding information field(s) is determined based on whether one or two codewords are enabled; and sending said control message with said precoding information and payload size related fields to the wireless device.
1. A method in a first node of conveying precoding information in a control message (M) to a second node, the control message containing information 5that describes properties of an associated wireless data transmission (D) between the first and second nodes employing spatial multiplexing and precoding for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: - 


determining precoding parameters (P) to be included in said control 10message to the second node, - encoding control information bits in at least one precoding information field of the control message (M) according to the determined precoding parameters (P) by means of values in payload size related TBS fields in the control message, wherein said TBS field values are set to determine the 15interpretation of said control information bits in the precoding information field(s), and - sending said control message with said precoding information and TBS fields to the second node.


3.	Claim 1  is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of US Patent # 9, 071 ,298 Although the conflicting claims are not identical, they are not patentably distinct from each other.
  	Claim(s)  1 of US Patent # 9, 071 ,298 contain(s) every element of claim 1 of the instant application and thus anticipate the claims of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.

US Patent # 9, 071 ,298
17/098, 989
1. A method in a first node of conveying precoding information in a control message to a second node, the control message containing information that describes properties of an associated wireless data transmission between the first and second nodes employing spatial multiplexing and precoding information for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: 


determining precoding parameters to be included in said control message to the second node, encoding control information bits in at least one precoding information field of the control message according to the determined precoding parameters by means of values in payload size related fields in the control message, wherein said field values are set to determine the interpretation of said control information bits in the precoding information field(s), and sending said control message with said precoding information and payload size related fields to the second node, wherein said payload size related fields indicate a payload size pair corresponding to the payload size of a first transport block and a second transport block, and said payload size pair is set to indicate: that a first codeword is enabled while a second codeword is disabled, or that two codewords are enabled.
1. A method in a first node of conveying precoding information in a control message (M) to a second node, the control message containing information 5that describes properties of an associated wireless data transmission (D) between the first and second nodes employing spatial multiplexing and precoding for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: - 


determining precoding parameters (P) to be included in said control 10message to the second node, - encoding control information bits in at least one precoding information field of the control message (M) according to the determined precoding parameters (P) by means of values in payload size related TBS fields in the control message, wherein said TBS field values are set to determine the 15interpretation of said control information bits in the precoding information field(s), and - sending said control message with said precoding information and TBS fields to the second node.


4.	Claim 1  is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of US Patent # 9, 425, 873 Although the conflicting claims are not identical, they are not patentably distinct from each other.
  	Claim(s)  1 of US Patent # 9, 425, 873 contain(s) every element of claim 1 of the instant application and thus anticipate the claims of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.

US Patent # 9, 425, 873
17/098, 989
1. A method in a first node of conveying precoding information in a control message to a second node, the control message containing information that describes properties of an associated wireless data transmission between the first and second nodes employing spatial multiplexing and precoding information for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: 


determining precoding parameters to be included in said control message to the second node; encoding control information bits in at least one precoding information field of the control message according to the determined precoding parameters based on values in payload size related fields in the control message, wherein said payload size related field values are used to indicate that a first codeword is enabled while a second codeword is disabled, or that two codewords are enabled, whereby an interpretation of said control information bits in the precoding information field(s) is determined based on whether one or two codewords are enabled; and sending said control message with said precoding information and payload size related fields to the second node.
1. A method in a first node of conveying precoding information in a control message (M) to a second node, the control message containing information 5that describes properties of an associated wireless data transmission (D) between the first and second nodes employing spatial multiplexing and precoding for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: - 


determining precoding parameters (P) to be included in said control 10message to the second node, - encoding control information bits in at least one precoding information field of the control message (M) according to the determined precoding parameters (P) by means of values in payload size related TBS fields in the control message, wherein said TBS field values are set to determine the 15interpretation of said control information bits in the precoding information field(s), and - sending said control message with said precoding information and TBS fields to the second node.


5.	Claim 1  is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claim 1 of US Patent # 8, 705, 466 Although the conflicting claims are not identical, they are not patentably distinct from each other.
  	Claim(s)  1 of US Patent # 8, 705, 466 contain(s) every element of claim 1 of the instant application and thus anticipate the claims of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.

US Patent # 8, 705, 466
17/098, 989
1. A method in a second node of obtaining precoding information in a control message from a first node, the control message containing information that describes properties of an associated wireless data transmission between the first and second nodes employing spatial multiplexing and precoding information for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: 


node, and detecting said precoding parameters by decoding control information bits in at least one precoding information field of the control message by means of values in payload size related fields in the control message, wherein said values are used to interpret said control information bits in the precoding information field(s); wherein said payload size related fields indicate a payload size pair corresponding to the payload size of a first transport block and a second transport block, and said payload size pair is set to indicate: that a first codeword is enabled while a second codeword is disabled, or that two codewords are enabled.
1. A method in a first node of conveying precoding information in a control message (M) to a second node, the control message containing information 5that describes properties of an associated wireless data transmission (D) between the first and second nodes employing spatial multiplexing and precoding for sending codewords corresponding to transport blocks in said wireless data transmission, comprising the steps of: - 


determining precoding parameters (P) to be included in said control 10message to the second node, - encoding control information bits in at least one precoding information field of the control message (M) according to the determined precoding parameters (P) by means of values in payload size related TBS fields in the control message, wherein said TBS field values are set to determine the 15interpretation of said control information bits in the precoding information field(s), and - sending said control message with said precoding information and TBS fields to the second node.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463